 



EXHIBIT 10.2
EXECUTION VERSION
SUPPLY AGREEMENT
     THIS SUPPLY AGREEMENT (the “AGREEMENT”), is made effective as of the 29th
day of June 2007 (the “EFFECTIVE DATE”) by and between InterMune, Inc.
(“InterMune”), a California corporation, having an address at 3280 Bayshore
Boulevard, Brisbane, California 94005, USA, and Boehringer Ingelheim Austria
GmbH (“BI Austria”), an Austrian corporation, having its registered office at
Dr. Boehringer-Gassge 5 – 11, A-1121 Vienna, Republic of Austria. InterMune and
BI Austria may be referred to herein each individually as a “Party” and jointly
as the “Parties.”
     WHEREAS, InterMune holds an exclusive sublicense under a license from
GENENTECH (as defined herein) to manufacture, use and sell recombinant human
gamma-interferon (“INTERFERON GAMMA 1b”, as further described herein) products
in the USA and certain other territories, which INTERFERON GAMMA 1b is approved
by the FDA for the indications Chronic Granulomatous Disease and severe,
malignant Osteopetrois, and is sold in the USA under the trade-mark ACTIMMUNE®
(the “GENENTECH PRODUCT”, as further described herein); and
     WHEREAS, Boehringer Ingelheim International GmbH (BII), an affiliate of BI
Austria and BI Pharma KG, holds an exclusive license from GENENTECH to
manufacture, use and sell INTERFERON GAMMA 1b in certain other territories, and
is the registration-holder for an INTERFERON GAMMA 1b product in certain
countries for the indication Chronic Granulomatous Disease and is sold in Europe
under the trade-mark IMUKIN® (the “BI PRODUCT”, as further described herein);
and
     WHEREAS, BI Austria and its affiliate BI Pharma KG (as defined hereinafter)
own facilities specialized for cGMP manufacture of biopharmaceuticals and
manufactures and supplies the BI PRODUCT to BII to meet BII’s needs with respect
thereto; and
     WHEREAS, the Parties had entered into that certain Data Transfer, Clinical
Trial and Market Supply Agreement dated the 27th of January 2000, as amended by
the First Amendment dated the 19th of June 2002 (“Amendment No. 1”), Amendment
No. 2 dated the 18th of September 2003 (“Amendment No. 2”), Amendment No. 3
dated the 26th of July 2005 (“Amendment No. 3”) and Amendment No. 4 dated the
21st of December 2006 (“Amendment No. 4”) (collectively, the “ORIGINAL SUPPLY
AGREEMENT”) pursuant to which, among other things, (i) BI Austria conducted the
activities necessary to show comparability between the GENENTECH PRODUCT and the
BI PRODUCT for BI Austria to be registered with the FDA as a manufacturer for an
INTERFERON GAMMA 1b product to be sold under the ACTIMMUNE® trade-mark for the
US market and other territories controlled by InterMune and (ii) BI Austria
subsequently manufactured and supplied to InterMune finished INTERFERON GAMMA 1b
product to meet InterMune’s needs with respect thereto; and



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties recently entered into that certain Termination
Agreement dated the 6th of June 2007 (“TERMINATION AGREEMENT”) whereby the
Parties agreed, among other things, to terminate the ORIGINAL SUPPLY AGREEMENT
and enter into a new supply agreement to replace the ORIGINAL SUPPLY AGREEMENT;
and
     WHEREAS, the Parties wish to enter into this AGREEMENT which shall
constitute the “New Supply Agreement” for purposes of the TERMINATION AGREEMENT
and which sets forth the terms and conditions pursuant to which BI Austria will
continue on a going forward basis to manufacture and supply to InterMune and
InterMune will purchase from BI Austria finished INTERFERON GAMMA 1b product to
meet InterMune’s needs with respect thereto.
     NOW, THEREFORE, in consideration of the foregoing recitals which are hereby
incorporated by reference herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:
1. Definitions
     The following capitalized definitions will apply throughout this Agreement:
1.1 AFFILIATE means (i) any corporation or business entity fifty percent (50 %)
or more of the voting stock of which is and continues to be owned directly or
indirectly by any party hereto; (ii) any corporation or business entity which
directly or indirectly owns fifty percent (50 %) or more of the voting stock of
any party hereto; or (iii) any corporation or business entity under the direct
or indirect control of such corporation or business entity as described in
(i) or (ii).
1.2 APPROVAL means a regulatory approval required from a HEALTH AUTHORITY in
order to manufacture BBS or PRODUCT for use in clinical trials or market supply
as applicable, in the applicable jurisdiction.
1.3 BI AUSTRIA’S IMPROVEMENTS shall mean all INFORMATION comprising any
inventions, modifications and/or improvements to the INTERMUNE TECHNOLOGY or to
the GENENTECH TECHNOLOGY, that BI Austria or BI Pharma KG conceive of or reduce
to practice pursuant to the ORIGINAL SUPPLY AGREEMENT and/or this AGREEMENT,
either individually or in conjunction with one or more third parties or BI
Affiliates, including all patent and patent applications covering any of the
foregoing.
1.4 BI AUSTRIA’S TECHNOLOGY means all INFORMATION in the field of manufacturing
and testing of biopharmaceuticals, including without limitation the
MANUFACTURING PROCESS but only to the extent that it relates solely to BI
PRODUCT, and including all patents and patent applications covering any of the
foregoing, that are owned or CONTROLLED by BI Austria or BI Pharma KG during the
term of the ORIGINAL SUPPLY AGREEMENT and/or this AGREEMENT and that are related
to or useful in BI Austria’s



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

2



--------------------------------------------------------------------------------



 



carrying out its obligations under this AGREEMENT, but specifically excluding
INTERMUNE’S TECHNOLOGY and BI AUSTRIA’S IMPROVEMENTS.
1.5 BII means Boehringer Ingelheim International GmbH, an AFFILIATE of BI
Austria GmbH and BI Pharma KG.
1.6 BI PHARMA KG means BI Austria’s AFFILIATE BI Pharma KG, FRG-88397 Biberach
an der Riss, Birkendorfer Straße 65, Germany, owning an FDA inspected and
cGMP-certified facility.
1.7 BI PRODUCT means the liquid formulation of INTERFERON GAMMA 1b approved in
various countries for which BII has acquired rights from GENENTECH for the
treatment of Chronic Granulomatous Disease, and manufactured by BI Austria and
BI Pharma KG for sale in Europe under the trademark IMUKIN®.
1.8 BLA means a Biologics License Application, as defined by the regulations
promulgated under the FD&C ACT, and any equivalent application with respective
HEALTH AUTHORITIES.
1.9 BULK BIOLOGICAL SUBSTANCE (BBS) means a bulk form of the PRODUCT. This bulk
form is the [*].
1.10 BULK SPECIFICATIONS mean the specifications for BBS listed in Exhibit 1.
1.11 cGMP means the current Good Manufacturing Practices of all applicable
HEALTH AUTHORITIES, including without limitation the FDA, and including without
limitation all applicable rules, regulations, guides and guidance, such as
21C.F.R. parts 210 and 211 and parts 600 and 610.
1.12 CMC means the Chemistry, Manufacturing, and Controls content of a
submission to a HEALTH AUTHORITY.
1.13 COA means a Certificate of Analysis, a document listing testing parameters,
specifications and test results (in a format and detail as listed in Exhibit 2).
1.14 COC means a Certificate of Compliance confirming compliance with cGMP
regulations and signed by BI Austria’s authorized Qualified Person, the Head of
Production and the Head of Quality Assurance (in a format and such detail as
listed in Exhibit 3).
1.15 CONFIDENTIAL INFORMATION means any proprietary INFORMATION (a) disclosed by
one Party to the other from and after the Effective Date hereof, or
(b) developed by either Party pursuant to this AGREEMENT, except for INFORMATION
which (i) is already in the public domain at the time of its disclosure to the
receiving Party; (ii) becomes part of the



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

3



--------------------------------------------------------------------------------



 



public domain through no wrongful action or omission of the receiving Party
after disclosure to the receiving Party; (iii) is already known to the receiving
Party at the time of disclosure as evidenced by the receiving Party’s written
records; or (iv) is independently developed by the receiving Party without the
use or application of the disclosing Party’s proprietary information.
1.16 CONTROLLED means, with respect to any material, INFORMATION or intellectual
property right, possession of the ability by a Party to grant access, a license,
or a sublicense to such material, INFORMATION or intellectual property right as
provided for herein without violating an agreement with a Third Party as of the
time such Party would be first required hereunder to grant the other Party such
access, license or sublicense.
1.17 EURO means a euro, which is the European unit of currency.
1.18 FDA means the United States Food and Drug Administration and any successor
agency thereto.
1.19 FD&C ACT means the United States Food, Drug & Cosmetic Act as amended from
time to time and any supplements thereunder, and any equivalent regulation of
any HEALTH AUTHORITIES.
1.20 FINAL RELEASE means the release of PRODUCT by InterMune or its licensees
for clinical trial use or market supply, as applicable.
1.21 GENENTECH means Genetech, Inc. with its principle place of business at 1
DNA Way, South San Francisco, CA, 94080-4990.
1.22 GENENTECH PRODUCT means the formulation of INTERFERON GAMMA 1b which was
manufactured in the US by GENENTECH for sale under the trademark ACTIMMUNE and
approved by the FDA for the treatment of Chronic Granulomatous Disease and
Osteopetrosis.
1.23 GENENTECH TECHNOLOGY means all INFORMATION relating to the manufacture, use
or sale of INTERFERON GAMMA 1b that is licensed to either Party pursuant to an
agreement with GENENTECH, including without limitation the MANUFACTURING
PROCESS, and all patents and patent applications covering such INFORMATION.
1.24 HEALTH AUTHORITIES mean all regulatory authorities having jurisdiction over
the manufacture, use and/or sale of the PRODUCT in the TERRITORY, including but
not limited to the FDA.
1.25 INFORMATION means (a) techniques, data, inventions, practices, methods,
knowledge, know-how, skill, experience, test data (including pharmacological,
toxicological and clinical test data), analytical and quality control data,
regulatory submissions, correspondence



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

4



--------------------------------------------------------------------------------



 



and communications, marketing, pricing, distribution, cost, sales,
manufacturing, patent and legal data or descriptions, compositions of matter,
assays and biological materials, and (b) all intellectual property rights in and
to any of the foregoing.
1.26 INTERFERON-GAMMA l b means the recombinant human Interferon-Gamma 1b
derived from a [*], and that is the active ingredient in ACTIMMUNEÒ. The
relevant amino acid sequence is set forth in Exhibit 4.
1.27 INTERMUNE’S TECHNOLOGY means all INFORMATION that is CONTROLLED by
INTERMUNE during the term of the ORIGINAL SUPPLY AGREEMENT and/or the term of
this AGREEMENT that is related to or useful in BI Austria’s manufacture of
PRODUCT hereunder, and all patents and patent applications covering any of the
foregoing; provided that “INTERMUNE’S TECHNOLOGY” shall not include any
INFORMATION (i) owned or CONTROLLED by BI Austria prior to the Effective Date,
(ii) conceived of, or reduced to practice or acquired by BI Austria outside the
ORIGINAL SUPPLY AGREEMENT during the term thereof or outside this AGREEMENT
during the term hereof, or (iii) the GENENTECH TECHNOLOGY.
1.28 MCB means the original Master Cell Bank derived from the [*] and
established by GENENTECH.
1.29 MANUFACTURER’S RELEASE means the release of the PRODUCT by BI Austria to
InterMune or its designee.
1.30 MANUFACTURING PROCESS means the process for fermentation, purification,
filling, labeling and packaging of BBS and PRODUCT, as described in Exhibit 5.
1.31 MATERIAL SUPPLY BREACH means a failure of BI Austria: (a) to supply to
InterMune at least [*] of InterMune’s binding forecasted requirements of PRODUCT
(or actual orders, if less) that are due for delivery by the designated delivery
date during the then-current calendar quarter; or (b) to repeatedly [*]
materially violate against cGMP, as described in Sections 5.6 and 5.7.
1.32 ORIGINAL SUPPLY AGREEMENT has the meaning ascribed to it in the recitals of
this AGREEMENT.
1.33 PRODUCT shall mean a finished product consisting of formulated INTERFERON
GAMMA 1b filled into the designated containers for clinical supply and for
market supply, as described in Exhibit 6, or shall mean a finished product of
formulation buffer filled into the designated containers for clinical supply
(placebo).
1.34 PROJECT MANAGER means the responsible person designated by each Party to be
responsible for the communication of all information concerning this AGREEMENT.
As of the



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

5



--------------------------------------------------------------------------------



 



Effective Date, the person designated as InterMune’s PROJECT MANAGER and the
person designated as BI Austria’s PROJECT MANAGER are listed in Exhibit 7.
Either Party may change its own designated PROJECT MANAGER by providing written
notice thereof to the other Party.
1.35 PRODUCT SPECIFICATIONS mean the specifications for the PRODUCT as set forth
in Exhibit 8, or as otherwise agreed by the Parties in writing.
1.36 PROJECT TEAM means the team as listed in Exhibit 7 and described in
Section 6.1.
1.37 QUALITY AGREEMENT means that Amended and Restated Quality Agreement dated
the 15th of December 2005 between the Parties.
1.38 QUALITY ASSURANCE REQUIREMENTS mean those requirements set forth in the
QUALITY AGREEMENT.
1.39 STEERING COMMITTEE means the committee as listed in Exhibit 9 and as
further described in Section 6.2.
1.40 TERMINATION AGREEMENT has the meaning ascribed to it in the recitals of
this AGREEMENT.
1.41 TERRITORY means the US, Japan and all additional territories, including but
not limited to Canada, as to which InterMune has or may acquire the right to
manufacture, use or sell INTERFERON GAMMA 1b products during the term of this
AGREEMENT.
1.42 US means the United States of America.
2. General
2.1 InterMune’s Tasks and Responsibilities
     2.1.1 Support
     InterMune shall timely send all documentation, and otherwise timely provide
all information and other assistance, reasonably requested by BI Austria for use
under this AGREEMENT. InterMune shall provide such reasonable technical support
at its own expense, which support shall include access to InterMune’s expert
personnel upon reasonable notice and at such reasonable times as the Parties may
agree.
     2.1.2 Contact with Health Authorities



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

6



--------------------------------------------------------------------------------



 



          2.1.2.1 InterMune, as the license holder for the GENENTECH PRODUCT in
the US, shall have the overall responsibility regarding all contacts with the
HEALTH AUTHORITIES and shall be solely responsible for filing all regulatory
documents required by any HEALTH AUTHORITIES. BI Austria shall support InterMune
in all matters regarding the manufacturing and quality control of PRODUCT as
reasonably requested by InterMune, but InterMune shall be the leading Party,
responsible for co-ordination of all regulatory matters.
          2.1.2.2 InterMune will notify BI Austria in due time, but in no event
later than five (5) business days in advance of any meeting with any HEALTH
AUTHORITIES with regard to manufacture, supply and quality control of the
PRODUCT manufactured by BI Austria or BI Pharma KG under this AGREEMENT. BI
Austria shall have the right to participate in such meetings with such HEALTH
AUTHORITIES during the portion of such meetings relating to BI Austria’s or BI
Pharma KG’s manufacture, supply and quality control of the PRODUCT.
          2.1.2.3 BI Austria will be responsible for drawing up the annual
report required by the HEALTH AUTHORITIES reasonably in advance of the due date,
and will be responsible of matters regarding the manufacture of PRODUCT.
InterMune shall submit such report to the HEALTH AUTHORITIES and shall provide
BI Austria with a copy of the finally submitted report.
     2.1.3 Shipment of Material by InterMune
     Any materials, e.g. samples, sent by InterMune (or by a third party on
behalf of InterMune) to BI Austria shall be made by shipment from InterMune’s
facility (or the third party’s facility, as the case may be) to BI Austria’s
facility in Vienna. Shipping costs including insurance will be borne by
InterMune, and risk of loss in transit shall lie with InterMune.
2.2 BI Austria’s Tasks and Responsibilities
     2.2.1 Regulatory Support
          2.2.1.1 BI Austria agrees to co-operate with InterMune in obtaining
and maintaining all US governmental approvals and registrations relevant to the
CMC section of the registration dossier (and their foreign equivalents) as
requested by InterMune.
          2.2.1.2 The Parties shall consult with each other concerning the scope
and content of all regulatory filings, and shall jointly define the requirements
for the necessary PRODUCT registration with the FDA so that BI Austria shall be
able to fulfill its obligations under this AGREEMENT with respect to the CMC
portion of such PRODUCT registration. With respect to any part of the CMC
portion which contain BI Austria and/or BI Pharma KG INFORMATION, BI Austria
shall be provided an opportunity to review and comment on such parts prior to
submission to a HEALTH AUTHORITY as set forth in the QUALITY AGREEMENT.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

7



--------------------------------------------------------------------------------



 



     2.2.2 Format and Content of Documents
     BI Austria’s Quality Management System demands a special format for certain
documents (i.e. batch records, testing procedures, technical reports) which is
binding. For those documents where a binding format is not obligatory the
Parties shall agree in writing on a master format. With respect to the dates
contained in these documents, and in particular in all reports and when dates
occur in connection with signatures, the European writing style shall apply. The
order shall be as follows: dd / mm / yy (day/month/year).
     2.2.3 [*] Production at [*] Versus [*]
     The Parties acknowledge and agree that as of the Effective Date hereof, BI
Austria had developed a [*] process for production of BBS at [*] and has
commenced production of BBS for InterMune at such a scale. The Parties have
agreed that it is feasible to [*] to a [*] yield process for production of BBS
at [*] given the [*] market demand of PRODUCT. As result, BI Austria shall, at
its sole cost and expense, take all steps necessary to [*] the MANUFACTURING
PROCESS to a [*] and to obtain any and all necessary process validation and
APPROVALS for such [*] MANUFACTURING PROCESS. Upon receipt of the necessary
process validation and APPROVALS for such scaled-down MANUFACTURING PROCESS, the
Parties shall amend Exhibit 5 attached hereto to reflect the [*] process. During
the process of obtaining the necessary process validation and APPROVALS for such
[*] MANUFACTURING PROCESS, should a HEALTH AUTHORITY request additional certain
PRODUCT-specific studies specifically for the PRODUCT to be supplied to
InterMune and no HEALTH AUTHORITY requests such similar additional studies for
the BI PRODUCT, InterMune shall bear the respective costs of such additional
studies. In the event a HEALTH AUTHORITY requests additional studies for PRODUCT
and the BI PRODUCT the Parties shall negotiate in good faith on sharing the cost
for such studies.
3. Manufacture and Supply
3.1 General
     3.1.1 BI Austria shall [*] supply to InterMune BBS or PRODUCT for the
treatment or prevention of any human disease or condition, except for the
treatment or prevention of any type of cardiac or cardiovascular disease or
condition. [*] BBS or PRODUCT for the treatment of any human disease or
condition, except for the treatment or prevention of any type of cardiac or
cardiovascular condition, [*]. InterMune shall [*] purchase from BI Austria, all
of [*] for the term of this AGREEMENT, subject to Section 3.7. This provision
does not in any way restrict [*].
     3.1.2 All BBS manufactured by BI Austria hereunder, and all PRODUCT
manufactured and supplied to InterMune by BI Austria hereunder, shall be
manufactured and supplied in



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

8



--------------------------------------------------------------------------------



 



accordance with the BBS SPECIFICATIONS and PRODUCT SPECIFICATIONS, the cGMP
requirements, the QUALITY ASSURANCE REQUIREMENTS as set forth in the QUALITY
AGREEMENT and all applicable laws, regulations and ordinances of the
jurisdiction in which such manufacture occurs.
     3.1.3 BI Austria shall manufacture BBS according to the BULK
SPECIFICATIONS. BI Austria shall manufacture PRODUCT according to PRODUCT
SPECIFICATIONS for clinical supply and for market supply. BBS for clinical and
market supply shall be manufactured at BI Austria and transferred to BI Pharma
KG for vialing, labeling (but only for market supply) and packaging.
Manufacturing and filling of vials, labeling (but only for market supply) as
well as the packaging and storing of PRODUCT shall be in accordance with the
PRODUCT SPECIFICATIONS, the cGMP requirements, the QUALITY ASSURANCE
REQUIREMENTS as set forth in the QUALITY AGREEMENT and all applicable laws,
regulations and ordinances of the jurisdiction in which such manufacturing
and/or filling occurs. Notwithstanding the fact that BI Austria takes BI Pharma
KG as a toll manufacturer for filling, labeling (for market supply) and
packaging of PRODUCT, BI Austria takes responsibility for the manufacture and
supply of PRODUCT to InterMune in accordance with the terms and conditions of
this AGREEMENT.
3.2 Forecasts
     3.2.1 Beginning with [*], unless otherwise agreed by the Parties, InterMune
shall provide a rolling forecast for the next [*]. The first [*] of such
forecast shall be firm (red zone). [*] shall be referred to as the blue zone.
For [*] InterMune can reduce its forecast by [*] percent but only [*] in each
[*], and may increase its forecast by [*] percent, but only [*] in each [*]. For
[*] InterMune can reduce its forecast by [*] percent but only [*] in each [*],
and may increase its forecast by [*] percent, but only [*] in each [*]. [*] will
constitute a non-binding forecast (green zone). After the first forecast has
been submitted by InterMune to BI Austria, successive forecasts shall be
submitted on a [*] basis at the latest on every first day of every [*].
InterMune agrees to order the PRODUCT in filling lot quantities or multiples
thereof (available lot sizes are 25.000 vials, or any other then available lot
sizes). For purposes of clarity, the rolling forecast to be provided by
InterMune under this Section 3.2 shall include the [*] vials that constitute the
initial order of PRODUCTS described in Section 3.4 below.
     3.2.2 If InterMune requires more PRODUCT than is set forth in the current
firm forecast, BI Austria shall use commercially reasonable efforts in good
faith to supply InterMune with PRODUCT as requested; provided that for the
amounts of PRODUCT in excess of such forecast which BI Austria is unable to
supply, despite such commercially reasonable efforts, InterMune may use a
secondary source manufacturer in accordance with the procedures set forth in
Section 3.7.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

9



--------------------------------------------------------------------------------



 



     3.2.3 If InterMune reduces the forecast for [*] and [*] by an amount in
excess of [*] percent (net of any increases in actual orders for these [*], then
InterMune shall be [*] which was [*] in excess of the [*] percent reduction at
the rate of [*] percent of the unit price of the PRODUCT then in effect.
Similarly, if InterMune reduces the forecast for [*] by an amount in excess of
[*] percent (net of any increases in actual orders for these [*], then InterMune
shall be obligated to pay for PRODUCT which was not ordered in excess of the [*]
percent reduction at the rate of [*] percent of the unit price of the PRODUCT
then in effect.
3.3 Purchase Orders
     3.3.1 InterMune shall be obligated to purchase amounts of PRODUCT under
this Agreement consistent with the binding/nonbinding rolling forecast set forth
in Section 3.2 above. When purchasing PRODUCT hereunder, InterMune shall submit
written purchase orders to BI Austria. To the extent that the terms of a
purchase order or of BI Austria’s or BI Pharma KG’s “GENERAL CONDITIONS OF SALE”
are inconsistent with the terms of this AGREEMENT, this AGREEMENT shall prevail.
     3.3.2 BI Austria shall guarantee that at the date of FINAL RELEASE all
PRODUCT supplied to InterMune shall have a minimum residual shelf life of not
less than [*] of PRODUCT shelf life, provided that InterMune shall strictly
fulfill its contractual timelines regarding FINAL RELEASE as set forth in
Sections 3.5 and 5.3.
     3.3.3 Subject to Section 3.4, BI Austria shall ship all PRODUCT as set
forth in Section 3.5 by the date and in the quantities specified in the
applicable purchase order. BI Austria shall be obligated to accept any purchase
order within the range of permitted variation in the forecasted quantities as
set forth in Section 3.2.1. and 3.2.2. Any other purchase order shall be binding
on BI Austria only if it is accepted by BI Austria, which acceptance shall not
be unreasonably withheld. If BI Austria does not accept such a purchase order,
then InterMune may use a secondary source manufacturer for such purchase order
in accordance with the procedures set forth in Section 3.7.
     3.3.4 InterMune shall be obligated to buy and BI Austria shall be obligated
to sell only the quantities of PRODUCT which are subject to a purchase order
accepted by BI Austria; provided that BI Austria shall accept sufficient
purchase orders from InterMune annually to meet its obligations pursuant to
Section 3.6.2 and in accordance with the rolling forecast model pursuant to
Section 3.2.1. Any purchase order (or portion thereof) for which InterMune has
not received a written rejection from BI Austria within thirty (30) business
days of BI Austria’s receipt of such purchase order shall be deemed accepted by
BI Austria. With respect to PRODUCTS ordered by InterMune for its clinical
supply requirements, the number of vials supplied by BI Austria shall not exceed
the number of vials subject to the applicable purchase order submitted by
InterMune; provided, however, that if the number of vials BI Austria is able to
supply falls below the number of vials ordered by InterMune in such purchase
order and such



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

10



--------------------------------------------------------------------------------



 



lesser number is within a reasonable range of the number ordered by InterMune,
BI Austria shall notify InterMune in writing and inquire as to whether such
lesser number of vials is acceptable and if not, whether BI Austria should
produce an additional batch of BBS to produce enough vials to satisfy
InterMune’s purchase order. If InterMune notifies BI Austria that such lesser
number of vials is acceptable to InterMune, then the applicable purchase order
shall be deemed to be amended to provide for such lesser number of vials and BI
Austria shall be deemed to have accepted such purchase order in accordance with
Section 3.3. On the other hand, if InterMune notifies BI Austria that BI Austria
should manufacture an additional batch of BBS to produce the number of vials
ordered by InterMune in its purchase order submitted to BI Austria, then BI
Austria shall be obligated to produce the additional batch of BBS, InterMune
shall be obligated to purchase any excess vials of PRODUCT produced by BI
Austria from such additional batch of BBS and the purchase order submitted to BI
Austria by InterMune shall be deemed amended to account for any excess vials
resulting from the additional batch of BBS and such purchase order shall be
deemed accepted by BI Austria in accordance with Section 3.3.
3.4 Initial Order
     The Parties acknowledge and agree that as of the Effective Date hereto,
(i) InterMune has submitted to BI Austria and BI Austria has accepted a one-time
purchase order for [*] vials of PRODUCT to be manufactured and delivered by BI
Austria to InterMune in accordance with this AGREEMENT in the [*], and (ii) with
respect to such [*] vials of PRODUCT, [*] set forth in the [*].
3.5 Shipment of Product and Material by BI Austria
     3.5.1 The PRODUCT and all material (e.g. samples) shall be shipped [*]
either BI Pharma KG, FRG 88397 Biberach an der Riss, Germany or BI Austria’s
facility in Vienna, Austria, as the case may be, to InterMune or as directed by
InterMune, in accordance with Incoterms 2000 as published by the International
Chamber of Commerce. InterMune’s designated carrier shall be used to ship
PRODUCT to the site designated by InterMune. The Parties acknowledge and agree
that the only deviation from the definition of [*] is that [*] shall be
responsible and bear the cost of [*] the DRUG PRODUCT onto the [*] designated
carrier such that [*] from BI Austria to InterMune only [*]. Risk of loss in
transit by InterMune’s designated contract carrier shall lie with InterMune,
except where such loss is caused by BI Austria’s or BI Pharma KG’s negligence.
     3.5.2 BI Austria will provide or will have provided assistance to InterMune
regarding necessary procedures for exportation and/or importation of PRODUCT.
3.6 Testing and Rejection



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

11



--------------------------------------------------------------------------------



 



     3.6.1 Within [*] business days of its receipt of PRODUCT at such
destination as may be designated by InterMune, InterMune may perform such tests
and samplings as are appropriate to determine whether such PRODUCT meets the
applicable PRODUCT SPECIFICATIONS. If InterMune refuses acceptance of PRODUCT,
then InterMune shall inform BI Austria in writing within [*] further business
days of any aspect in which such PRODUCT fails to conform to the PRODUCT
SPECIFICATIONS. If BI Austria does not receive such a notice within [*] business
days of InterMune’s receipt of such PRODUCT, then InterMune shall be deemed to
have accepted the PRODUCT; provided that InterMune shall have the right to
revoke its acceptance of such goods if it later discovers latent defects not
reasonably discoverable at the time of receipt.
     3.6.2 If BI Austria receives a notice from InterMune pursuant to
Section 3.5.1 that InterMune does not accept any PRODUCT supplied hereunder,
then BI Austria shall immediately start re-testing the PRODUCT using the
retained samples in order to evaluate process issues and other reasons for such
non-compliance.
     3.6.3 Regardless of whether BI Austria agrees with InterMune’s rejection of
such PRODUCT, if requested in writing by InterMune, BI Austria shall use
reasonable efforts to promptly replace such allegedly defective PRODUCT, the
costs of which shall be borne as set forth in Section 3.6.4.
     3.6.4 In the event that BI Austria’s re-testing does not verify InterMune’s
reasons for rejecting such PRODUCT and InterMune is convinced by BI Austria and
agrees with BI Austria that InterMune’s reasons for rejecting such PRODUCT are
unjustified , InterMune shall pay BI Austria reasonable internal and external
costs for conducting such re-testing; provided, however, that, if InterMune is
not convinced and does not agree that InterMune’s reasons for rejecting such
PRODUCT are unjustified, the Parties shall mutually agree on an independent
laboratory that shall determine by applying validated product-specific
analytical methods whether such PRODUCT meets the PRODUCT SPECIFICATIONS. The
conclusions of this independent laboratory shall be binding upon both Parties.
If such laboratory determines that such PRODUCT does meet the PRODUCT
SPECIFICATIONS, then InterMune shall bear the costs for such independent
laboratory and for any replacement PRODUCT manufactured and supplied to
InterMune by BI Austria pursuant to Section 3.6.3. If such laboratory determines
that such PRODUCT does not meet the PRODUCT SPECIFICATIONS, then BI Austria
shall bear the costs for such independent laboratory and for any such
replacement of PRODUCT.
     3.6.5 Neither Party may destroy any PRODUCT alleged not to meet the PRODUCT
SPECIFICATIONS until the independent laboratory determines whether such PRODUCT
meets the applicable PRODUCT SPECIFICATIONS and provides written notification to
the Parties with respect to such determination, unless BI Austria accepts
InterMune’s basis for such rejection. Thereafter, BI Austria shall have the
obligation to destroy or have destroyed, at its cost, all such rejected PRODUCT.
Upon BI Austria’s written request and at BI Austria’s cost,



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

12



--------------------------------------------------------------------------------



 



InterMune shall either destroy or return to BI Austria any rejected PRODUCT. The
Parties agree that in the event of destruction of PRODUCT, the method of such
destruction shall be in compliance with all applicable laws, rules and
regulations.
     3.6.6 Claims on account of quantity, loss or damages to PRODUCT (other than
claims that such PRODUCT does not meet the PRODUCT SPECIFICATIONS and latent
defects not reasonably detectable upon inspection) will be dispatched by
InterMune in writing within ten (10) business days following receipt thereof. BI
Austria shall use reasonable efforts to replace the quantity of goods which such
claims apply, which replacement shall be at InterMune’s expense unless such
claims are due to the negligence of BI Austria.
3.7 Second Source Manufacturer
     3.7.1 BI Austria acknowledges that it is critical that InterMune be ensured
continuity of supply of PRODUCT for use in clinical trials and market supply. BI
Austria shall ensure continuity of supply of PRODUCT for use in clinical trials
and market supply. Nevertheless, due to the potentially growing market demand of
PRODUCT, BI Austria’s ability to manufacture and supply PRODUCT shall be
carefully observed. Should at any time BI Austria have any indication that
continuity of supply can not be ensured, BI Austria shall immediately inform
InterMune thereof in writing. In this event the matter would be immediately
forwarded to the STEERING COMMITTEE to discuss second source manufacture of
PRODUCT reasonably and in good faith.
     3.7.2 In the event the STEERING COMMITTEE decides that it is appropriate
for InterMune to establish a second source manufacturer, InterMune agrees to
provide the first opportunity to qualify as a second source manufacturer for
PRODUCT to a BI Austria AFFILIATE. If such an AFFILIATE is – as foreseeable —
unable to supply InterMune’s PRODUCT requirements then InterMune shall be free
to choose an alternate supplier. In this case BI Austria shall assist InterMune
in transferring the MANUFACTURING PROCESS to a third party supplier by providing
reasonable technical assistance and documentation as necessary for a transfer to
a party well skilled in the manufacture of such biotech products at InterMune’s
cost.
     3.7.3 In addition, the parties, through the STEERING COMMITTEE shall work
together in good faith to develop a risk mitigation plan to minimize any risk of
interruption in the supply of PRODUCT for use in clinical trials and market
supply, which plan may include, among other things, production of excess PRODUCT
or materials relating thereto (e.g., BBS) that can be used as a buffer and/or
the off-site storage of certain PRODUCT or materials relating thereto.
3.8 Material Supply Breach



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

13



--------------------------------------------------------------------------------



 



     3.8.1 In the event of a MATERIAL SUPPLY BREACH, InterMune shall provide BI
Austria written notification of such MATERIAL SUPPLY BREACH. Upon BI Austria’s
receipt of such notice and failure to cure such MATERIAL SUPPLY BREACH within
the timetable and activity plan agreed upon the Parties to cure such MATERIAL
SUPPLY BREACH, InterMune shall have the right to purchase from a second source
manufacturer, to be agreed upon within the STEERING COMMITTEE in accordance with
Section 3.7, such amounts of PRODUCT as necessary to offset BI Austria’s
shortfall in fulfilling InterMune’s purchase orders for such PRODUCT (or the
anticipated shortfall, in the event of repeated [*] material violation against
cGMP).
     In the event, that
     (i) BI Austria AFFILIATE can not qualify as a second source manufacturer
for PRODUCT or
     (ii) in the event such a BI Austria AFFILIATE is – as foreseeable — unable
to supply InterMune’s PRODUCT requirements and
     (iii) provided that PRODUCT supply as requested by InterMune by a different
second source manufacturer, a company experienced in manufacturing of
biopharmaceuticals derived from [*], and selected by InterMune could
demonstrably take place earlier than a MATERIAL SUPPLY BREACH by BI Austria
could be remedied, BI Austria shall assist InterMune as requested in
transferring the MANUFACTURING PROCESS to such a second source supplier, to be
selected by InterMune by providing reasonable technical assistance and
documentation relating to the manufacture, testing and supply of BBS and the
PRODUCT as necessary at BI Austria’s cost. Such second source manufacturer would
bear responsibility for putting the MANUFACTURING PROCESS in place. The total
financial commitment for reasonable technical assistance shall not exceed the
[*] for the period of [*].
     3.8.2 In the event that BI Austria reasonably anticipates that there is a
substantial likelihood that a MATERIAL SUPPLY BREACH will occur, BI Austria
shall promptly notify InterMune in writing thereof. Upon receipt of such notice,
the Parties shall promptly confer to discuss the circumstances and magnitude of
such potential MATERIAL SUPPLY BREACH, and to determine in good faith whether
there are any reasonable steps that BI Austria could take to avoid such MATERIAL
SUPPLY BREACH. If InterMune is not reasonably satisfied that BI Austria will be
able to avoid such MATERIAL SUPPLY BREACH, then InterMune shall forward this
issue to the STEERING COMMITTEE to determine whether it is necessary or
desirable to establish a second source manufacturer in accordance with
Section 3.7.
4. Prices and Payment



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

14



--------------------------------------------------------------------------------



 



4.1 The prices to be paid by InterMune for the PRODUCT provided hereunder have
been agreed to by the Parties. Initially, the price of PRODUCT for market supply
shall be [*] for a unit of [*] vials of PRODUCT and the price of one single vial
of PRODUCT for clinical supply shall be [*] (placebo [*]). Commencing [*], the
price for the PRODUCT will be adjusted year by year in accordance with [*]. (By
way of example, [*]. The price for 2005 will increase at [*].). Payments by
InterMune to BI Austria under this AGREEMENT shall be in EUROS.
4.2 BI Austria will be entitled [*] prices [*] to BI Austria of [*] which are
[*] PRODUCT at the time [*]. InterMune shall be entitled to have any [*]
selected by InterMune and acceptable to BI Austria which [*] only. BI Austria
shall provide InterMune with [*] days’ notice of any [*].
4.3 The price for PRODUCT or any services agreed by the Parties shall be paid to
BI Austria no later than [*] days after the date that BI Austria’s invoice is
received by InterMune. Payment of the invoice amounts shall be made in Austria,
[*], into an account with such Austrian credit institution as shall be notified
by BI Austria to InterMune from time to time.
4.4 All payments owed to BI Austria by InterMune on the basis of accounts
rendered shall be made in such a way that [*] shall be [*] that are [*] invoice
amounts (e.g. [*]). In the event of a default in payment for whatever reason,
default interest at a rate of [*] p.a. shall be payable on the outstanding
amount due. BI Austria reserves the right to claim any damage exceeding such
amount that shall have been caused by such delay, subject to Section 11.1.
4.5 [*] owed to BI Austria by InterMune for the initial order of [*] vials of
PRODUCT described in Section 3.4 above.
5. Quality Assurance and compliance with law
5.1 Manufacturer’s Release of Product
     5.1.1 BI Austria shall be responsible for the MANUFACTURER’S RELEASE of
PRODUCT according to the PRODUCT SPECIFICATIONS, the cGMP requirements, the
QUALITY ASSURANCE REQUIREMENTS as set forth in the QUALITY AGREEMENT and all
applicable Austrian and German laws. BI Austria shall certify in writing that
each shipment lot of PRODUCT was produced and tested in compliance with (i) the
SPECIFICATIONS, (ii) the cGMP requirements (iii) QUALITY ASSURANCE REQUIREMENTS
and (iv) all applicable laws, regulations and ordinances of the jurisdiction in
which such manufacture occurs.
     5.1.2 BI Austria shall provide to InterMune, through BI Pharma KG, QUALITY
ASSURANCE REQUIREMENTS as set forth in the QUALITY AGREEMENT including but not
limited to a COA and COC signed by the appropriate personnel as defined in BI
Austria’s Quality Management System for each shipment lot of PRODUCT from BI
Pharma KG’s manufacture site in Biberach, Germany, in order to prove BI
Austria’s compliance with the Article 5.1.1.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

15



--------------------------------------------------------------------------------



 



5.2 Storage of Records and Batch Samples
     5.2.1 BI Austria shall maintain in compliance with cGMP standards all batch
samples and all records required by law or as otherwise mutually agreed in
writing by the Parties (i.e. batch records, analytical raw data) necessary to
evidence compliance with all its obligations under this AGREEMENT and relating
to the manufacture of the BBS and of PRODUCT. The documentation concerning
manufacture of BBS shall be stored at BI Austria and concerning manufacture of
PRODUCT shall be stored in Biberach. Storage of retained samples of BBS as well
as PRODUCT shall be at BI Austria or BI Pharma KG, as applicable.
     5.2.2 Copies of all documentation and information relating to the
manufacture, processing, packaging and shipping of, BBS, PRODUCT and/or required
to support InterMune’s BLA or other regulatory submissions, including but not
limited to information relating to batch records, methods, equipment and the
facility, will be provided by BI Austria to InterMune for review and inclusion
as necessary in InterMune’s regulatory submissions.
     5.2.3 All such samples and records shall be maintained for a period not
less than five (5) years from the date of expiration of each batch of PRODUCT to
which such samples and records pertain, or such longer period as may be required
by local law and the rules or regulations of the FDA or other applicable HEALTH
AUTHORITIES. Following the expiration of such required retention period, prior
to the destruction of any such sample or record, BI Austria shall give written
notice thereof to InterMune, and InterMune shall have the right to request,
receive and retain such samples and records with no further compensation to BI
Austria.
5.3 Final Release
     FINAL RELEASE of PRODUCT supplied by BI Austria and/or BI Pharma KG
hereunder for use in humans shall solely be made by and under the responsibility
of InterMune.
5.4 Third Party Services
     Except as specifically provided for herein, BI Austria will not contract
out to any third party the manufacture and testing of BBS or PRODUCT, without
prior written approval from InterMune, which shall not be unreasonably withheld.
5.5 Consent to Changes
     BI Austria will not make any changes to BI Austria’s, and shall ensure that
BI Pharma KG shall not make any changes to BI Pharma KG’s, respective
manufacturing facilities, equipment, testing procedures, validation, suppliers
of raw materials and components or documentation systems that are solely related
to the BBS or PRODUCT and having a non-trivial impact on the BBS or PRODUCT,
without the prior written consent of InterMune and solely as is permitted by
cGMP. In the event that a supplier of raw material is unable to deliver the



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

16



--------------------------------------------------------------------------------



 



respective raw material in time for scheduled manufacturing BI Austria is free
to choose another supplier, provided that such supplier supplies such raw
material that fully meets the respective raw material specification, and subject
to BI Austria’s providing InterMune prior written notice thereof.
5.6 Inspections by Health Authorities
     5.6.1 BI Austria shall secure that during any inspections at BI Austria’s
and/or BI Pharma KG’s facilities by any applicable HEALTH AUTHORITIES, BI
Austria shall give InterMune prior written notice thereof promptly following BI
Austria’s receipt of notice of such inspection, so that representatives of
InterMune may attend and participate in such inspections, for example, to answer
PRODUCT and any clinical trial related questions.
     5.6.2 BI Austria shall advise, and shall ensure that BI Pharma KG shall
advise, InterMune in writing immediately of any requests by any applicable
HEALTH AUTHORITIES for inspections at either of BI Austria’s or BI Pharma KG’s
facilities, but in any event, no later than ten (10) business days prior to the
scheduled date of such inspection. Upon reasonable notice, InterMune or its
representatives may attend only such portions of such inspections or audits that
deal with PRODUCT related issues, due to BI Austria’s other secrecy obligations.
Access to such facilities may be subject to reasonable restrictions customarily
placed upon visitors to the site.
     5.6.3 BI Austria also agrees to notify InterMune within [*] business days
of any written or oral inquiries, notifications, or inspection activity by any
HEALTH AUTHORITIES (or any third party authorized by the HEALTH AUTHORITIES) in
regard to PRODUCT. BI Austria shall provide a reasonable description to
InterMune of any such inquiries, notifications or inspections promptly (but in
no event later than [*] business days) after such visit or inquiry. BI Austria
shall furnish to InterMune (a) within [*] business days after receipt, any
report or correspondence issued by the HEALTH AUTHORITIES (or a third party
authorized by a HEALTH AUTHORITIES) in connection with such visit or inquiry,
including but not limited to, any FDA Form 483 (List of Inspectional
Observations) or warning letter, and (b) not later than five (5) business days
prior to the time it provides to a HEALTH AUTHORITY, copies of any and all
proposed written responses or explanations relating to items set forth above
(each, a “Proposed Response”), in each case purged only of trade secrets or
other confidential or proprietary information of BI Austria that are unrelated
to its obligations under this AGREEMENT or are unrelated to PRODUCT. BI Austria
shall discuss with InterMune any comments provided by InterMune on the Proposed
Response; provided that InterMune shall have the final decision with respect to
those portions of the final written response or explanation to be provided to
the HEALTH AUTHORITIES that relate to PRODUCT manufactured hereunder. After the
filing of a response with the appropriate HEALTH AUTHORITIES, BI Austria will
notify InterMune of any further contacts with the HEALTH AUTHORITIES relating to
BI Austria’s manufacture of PRODUCT hereunder.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

17



--------------------------------------------------------------------------------



 



     5.6.4 BI Austria shall promptly correct, and shall ensure that BI Pharma KG
shall promptly correct, any facility-related violations or deficiencies promptly
at its own expense. Equipment, system and process-related violations or
deficiencies that are solely PRODUCT-related shall be corrected promptly by BI
Austria or BI Pharma KG, respectively, at InterMune’s cost.
     In the event such corrections will not only be necessary for PRODUCT but as
well for BI PRODUCT the appropriate allocation of the related costs between the
Parties shall be determined by the PROJECT TEAM.
5.7 Audits by InterMune
     5.7.1 InterMune shall have the right to inspect and audit both of BI
Austria’s and BI Pharma KG’s manufacturing facilities and records for regulatory
compliance. These audits shall occur annually upon reasonable notice, and more
frequently for good and reasonable cause. BI Austria shall respond in writing to
InterMune regarding any items of non-compliance with cGMP identified by
InterMune during such audits, whether with respect to the BI Austria or the BI
Pharma KG facility, within [*] business days of InterMune’s notice thereof, and
without delay remedy any such agreed upon items of non-compliance with cGMP.
     5.7.2 If BI Austria can not remedy such non-compliance, whether with
respect to the BI Austria or the BI Pharma KG facility, within [*] business days
of notice thereof BI Austria’s response shall include a written plan and
timetable including reasonable timelines. Considering the fact that BI Austria
is dependent on certain third parties to supply services to it, BI Austria shall
use best efforts to assign such timelines to these third parties accordingly in
order to meet all timelines for such remedy. Such plan and timetable shall be
subject to InterMune’s approval, which shall not unreasonably be withheld. In
the event that BI Austria does not respond with a plan and timetable as
described above within such [*] day period, or InterMune does not approve such
proposed plan and timetable for good reason, the issue shall be forwarded to the
STEERING COMMITTEE for resolution. In the event InterMune approves such plan and
timetable, but BI Austria fails to remedy such non-compliance in accordance with
such plan and timetable, then InterMune shall have the right to terminate this
AGREEMENT pursuant to Section 13.2.1.
5.8 Manufacturing Facilities
     BI Austria represents and warrants that it and BI Pharma KG shall obtain
all relevant APPROVALS required by the relevant HEALTH AUTHORITIES for each of
their respective manufacturing facilities and that each of their respective
manufacturing facilities conform, and will during the term of this AGREEMENT
conform, to the cGMP.
5.9 Compliance with Law



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

18



--------------------------------------------------------------------------------



 



     5.9.1 BI Austria shall comply, and shall ensure that its subcontractor BI
Pharma KG shall comply with, all local applicable rules, laws and regulations
(including without limitation cGMP) in performing its obligations under this
AGREEMENT. InterMune shall comply with all applicable rules, laws and
regulations in performing its obligations under this AGREEMENT.
     5.9.2 All costs in connection with maintaining BI Austria’s and BI Pharma
KG’s compliance with all applicable local regulatory requirements and cGMP in
performing under this AGREEMENT, including but not limited to the maintenance
and upgrading of all technical facilities and infrastructure and the training of
personnel, shall be borne by BI Austria. BI Austria shall obtain and maintain,
and shall ensure that BI Pharma KG obtains and maintains, all permits and
licenses necessary to its performance under this AGREEMENT at their own expense.
All costs in connection with any requirements by InterMune or a HEALTH AUTHORITY
which relate specifically and solely to the PRODUCT (and not also to the BI
PRODUCT) shall be solely borne by InterMune.
5.10 Environmental
     BI Austria shall, and shall ensure that BI Pharma KG shall, properly
dispose of any and all hazardous waste materials involved with the manufacture
of BBS and PRODUCT that are generated or resulting from the activities performed
hereunder, if any, in full compliance with all applicable local laws and
regulations at BI Austria’s sole liability and expense.
5.11 Quality Agreement
     The Parties hereby agree that the QUALITY AGREEMENT is hereby incorporated
by reference herein and that it shall apply in full force to BBS and PRODUCT
produced under this AGREEMENT. In the event of any conflict between this
AGREEMENT and the QUALITY AGREEMENT, this AGREEMENT shall govern to the extent
of such conflict except to the limited extent that a provision of the QUALITY
AGREEMENT expressly and specifically states an intent to supersede.
6. Co-operation and co-ordination between the Parties
6.1 Project Team
     6.1.1 The day-to-day responsibilities of the Parties with respect to this
AGREEMENT shall be overseen by the PROJECT TEAM, which shall be responsible for
deciding operational and scientific issues arising out of this AGREEMENT and
unanimously agreeing in good faith with respect to the monitoring of the
compliance with this AGREEMENT.
     6.1.2 The PROJECT TEAM shall consist of a team consisting of equal numbers
of people, if feasible, each appointed by InterMune and BI Austria and notified
to the other, which appointees may be changed from time to time by the
appointing Party on written notice to the



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

19



--------------------------------------------------------------------------------



 



other Party. Each member of the PROJECT TEAM shall be a person of appropriate
skill and experience. Either Party may change its own designated PROJECT TEAM
members provided, however that the total number of members of the PROJECT TEAM
may not be changed if feasible, nor the number of members representing InterMune
decreased, without the Parties’ prior written agreement. InterMune’s and BI
Austria’s respective members of the PROJECT TEAM as of the Effective Date are
listed in Exhibit 7.
     6.1.3 During the term of this AGREEMENT, the PROJECT TEAM shall meet
regularly to communicate updates and provide a forum for decision-making and
rapid resolution of issues arising under this AGREEMENT. Meetings of the PROJECT
TEAM may be conducted by telephone conference, videoconference or face-to-face
meetings as agreed by the PROJECT TEAM, provided that the PROJECT TEAM shall
meet at least once a year in a face-to-face meeting at a mutually agreed
location.
     6.1.4 Decisions of the PROJECT TEAM shall be reflected in the approved
minutes. Meeting minutes shall be prepared jointly by the PROJECT MANAGERS to
record all issues discussed and decisions. Minutes that have not been objected
to in writing by a Party within six (6) business days of receipt thereof shall
be deemed approved by such Party and followed by issuance of two (2) copies of
the minutes duly executed by the Parties’ PROJECT MANAGER.
     6.1.5 In the event that the PROJECT TEAM is unable to reach agreement on
any issue and is unable to make decisions arising out of operational and
scientific issues within ten (10) business days, each Party may call in an
expert of its own choice to render advice to the PROJECT TEAM. Based on the
advice of such expert(s) and the team members’ know-how, the PROJECT TEAM will
try to resolve such issue. In the event that the PROJECT TEAM fails to reach
agreement on an issue within thirty (30) business days of first undertaking
resolution of such issue, such issue shall then be referred to the STEERING
COMMITTEE for immediate resolution.
6.2 Steering Committee
     6.2.1 The Parties shall create a STEERING COMMITTEE consisting of the
PROJECT MANAGER of each Party and authorized representatives who shall be
appointed by InterMune and by BI Austria in equal numbers, if feasible, and
notified to the other Party. The STEERING COMMITTEE shall be responsible for
unanimously agreeing in good faith all issues on which the PROJECT TEAM has been
unable to reach agreement and, where possible, make decisions arising out of
such issues as well as carry out the specific functions, including but not
limited to decisions with an impact on costs and timelines of any activities to
be carried out under this AGREEMENT. Each Party may change its own designated
STEERING COMMITTEE members by providing written notice thereof to the other
Party; provided, however that the total number of members of the STEERING
COMMITTEE may not be changed, if feasible, nor the number of



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

20



--------------------------------------------------------------------------------



 



members representing InterMune decreased, without the Parties’ prior written
agreement. The members of the STEERING COMMITTEE are listed in Exhibit 9.
     6.2.2 The STEERING COMMITTEE shall attempt in good faith to expeditiously
and fairly resolve all issues before it. In the event that the STEERING
COMMITTEE is unable to resolve any issue before it within fifteen (15) business
days from the date that such issue is referred to it, such issue shall be
referred to the Chief Executive Officer of InterMune and the Chief Executive
Officer of BI Austria for prompt, good faith resolution. If such individuals do
not reach agreement on such issue within fifteen (15) days of such referral,
then each Party shall be free to pursue all available legal and/or equitable
remedies.
6.3 Limitation of Powers
     The powers of the PROJECT TEAM and the STEERING COMMITTEE are limited to
those expressly set forth in this AGREEMENT. Without limiting the generality of
the foregoing, neither the PROJECT TEAM nor the STEERING COMMITTEE shall have
the right to amend this AGREEMENT. The actions of the PROJECT TEAM and/or the
STEERING COMMITTEE shall not substitute for either Party’s ability to exercise
any right, nor excuse the performance of any obligation, set forth herein.
7. intellectual Property and Licenses
7.1 The ownership of INTERMUNE’S TECHNOLOGY and shall remain with InterMune and
shall not vest in BI Austria.
7.2 The ownership of BI AUSTRIA’S TECHNOLOGY shall remain with BI Austria and
shall not vest in InterMune.
7.3 BI Austria shall retain ownership of BI AUSTRIA’S IMPROVEMENTS. BI Austria
hereby grants to InterMune a non exclusive, perpetual, sublicenseable, [*]
license under BI AUSTRIA’S IMPROVEMENTS (i) to the extent necessary to develop,
use, import, offer for sale and sell products containing INTERFERON GAMMA 1b in
the name and on the account of InterMune in the TERRITORY, and (ii) in the event
InterMune transfer the process to a second source manufacturer as permitted
under this AGREEMENT, to make and have made products containing INTERFERON GAMMA
1b in the name and on account of InterMune in the TERRITORY, whereby in each
case InterMune shall assume the costs to be paid by BI Austria for awards to
inventors of BI AUSTRIA’S IMPROVEMENTS, as such awards are set forth in written
agreements between BI Austria and such inventor or in an applicable industry
labor contract or mandatory by Austrian laws.
7.4 The Parties shall each have an undivided one-half ownership interest in any
INFORMATION jointly conceived of or reduced to practice by the Parties pursuant
to the ORIGINAL SUPPLY AGREEMENT and/or this AGREEMENT (“JOINT INFORMATION”).



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

21



--------------------------------------------------------------------------------



 



InterMune shall [*] of any JOINT INFORMATION that comprises (a) any regulatory
filing (or documentation and raw data relating thereto) relating to PRODUCT
manufactured hereunder or the ORIGINAL SUPPLY AGREEMENT, or (b) any
manufacturing documentation (including without limitation batch records)
relating to PRODUCT manufactured hereunder or the ORIGINAL SUPPLY AGREEMENT
(“PRODUCT INFORMATION”). Upon request by InterMune, without additional
consideration, BI Austria agrees to promptly execute documents, testify and take
other acts at InterMune’s expense as InterMune may deem necessary or desirable
to procure, maintain, perfect, and enforce the full benefits, enjoyment, rights,
title and interest of the PRODUCT INFORMATION, on a worldwide basis. In the
event InterMune is unable for any reason, after reasonable effort, to secure BI
Austria’s signature on any document needed in connection with the actions
specified in this Section 7.4, BI Austria hereby irrevocably designates and
appoints InterMune and its duly authorized officers and agents as its agent and
attorney in fact, which appointment is coupled with an interest, to act for and
in its behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 7.4 with the
same legal force and effect as if executed by BI Austria.
7.5 InterMune hereby grants to BI Austria (with the right to sublicense solely
to BI Pharma KG) a non-exclusive, nontransferable license to use INTERMUNE’S
TECHNOLOGY solely for the purpose of manufacturing PRODUCT for InterMune, as
provided in this AGREEMENT. The license granted under this Section shall
automatically terminate upon the expiration or termination of this AGREEMENT.
7.6 New Indications
     7.6.1 In the event that InterMune receives approval in the TERRITORY to
commercially sell PRODUCT for indications other than Chronic Granulomatous
Disease and severe, malignant Osteopetrosis, and provided that InterMune has the
right to grant a license to BII in the BI TERRITORY to make, use and sell
PRODUCT for such additional indications (a “NEW INDICATIONS LICENSE”), InterMune
shall provide BII written notice thereof.
     7.6.2 BII shall notify InterMune in writing within thirty (30) days of
InterMune’s notice (the “NOTIFICATION PERIOD”) whether BII desires to obtain a
NEW INDICATIONS LICENSE. If InterMune does not receive written notice from BII
during the NOTIFICATION PERIOD that BII desires to obtain a NEW INDICATIONS
LICENSE, then InterMune shall have no further obligations under this
Section 7.6. If InterMune does receive written notice from BII that BII desires
to obtain a NEW INDICATIONS LICENSE, then BII and InterMune shall engage in good
faith negotiations for sixty (60) business days thereafter regarding the
reasonable commercial terms upon which InterMune would be willing to grant such
a license. If at the end of such sixty (60) business day period, BII and
InterMune have not entered into a written agreement under which InterMune grants
a NEW INDICATIONS LICENSE to BII, then InterMune shall have no further
obligation under this Section 7.6.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

22



--------------------------------------------------------------------------------



 



8. Complaints; Adverse Events; Recalls
8.1 InterMune shall inform BI Austria of any complaints, adverse reaction
reports, safety issues or toxicity issues relating to any PRODUCT of which it
becomes aware, regardless of the origin of such information, within the time
frame required by cGMP but in no event later than two (2) days from the initial
complaint or report.
     8.1.1 InterMune shall retain and manage complaints in accordance with cGMP.
The Parties hereby agree to cooperate with one another and with any HEALTH
AUTHORITY in the evaluation and investigation of any complaint, claim or adverse
reaction report related to the manufacture of such PRODUCT with the intention of
complying with cGMP.
     8.1.2 If any such event occurs, BI Austria shall retain any unused supplies
of such PRODUCT and its associated components, and all associated batch and
other production records in such manner as InterMune may reasonably direct, and
at InterMune’s expense, except to the extent such event is caused by BI
Austria’s wrongful act or omission. BI Austria agrees to respond to InterMune in
respect to such complaint investigations involving BI Austria’s manufacturing of
a PRODUCT hereunder as soon as reasonably possible but in any case within thirty
(30) days from receipt by BI Austria of the report of such complaint and sample
(if available), or in the case of a serious adverse event, within ten (10) days
from receipt of the report of such complaint and sample (if available).
InterMune and/or its designee shall serve as the sole point of contact with the
FDA or other applicable HEALTH AUTHORITY concerning any complaints, adverse
reaction reports, safety issues or toxicity issues with respect to PRODUCT.
8.2 If either Party becomes aware at any time of any defect or the possibility
of any defect associated with any PRODUCT manufactured by BI Austria hereunder,
such Party will notify the other Party immediately and confirm the notification
as soon as possible in writing.
8.3 InterMune shall notify BI Austria promptly if any PRODUCT manufactured by BI
Austria hereunder is the subject of a recall, market withdrawal or correction,
and InterMune and/or its designee shall have the sole responsibility for the
handling and disposition of such recall, market withdrawal or correction. In the
event that a recall is required in connection with BI Austria’s breach of any of
its warranties set forth in Section 9.2 hereof, BI Austria shall reimburse
InterMune for the purchase price of such PRODUCT and all other reasonable costs
and expenses associated with such PRODUCT recall, market withdrawal or
correction, but only to the extent that the foregoing costs and expenses are
attributable to BI Austria’s breach of its warranties hereunder. In all other
events of a recall, all costs and expenses incurred in connection with such
PRODUCT recall shall be borne by InterMune. InterMune and/or its designee shall
serve as the sole point of contact with the FDA or other applicable HEALTH
AUTHORITY concerning any recall, market withdrawal or correction with respect to
the PRODUCT.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

23



--------------------------------------------------------------------------------



 



8.4 Insurance
     During the term of this AGREEMENT, the Parties shall maintain product
liability insurance in such amounts and with such scope of coverage as are
adequate to cover the Parties’ obligations under this AGREEMENT and as
appropriate for companies of like size, taking into account the scope of
activities contemplated herein. Notwithstanding the foregoing the Parties shall
maintain minimum limits of liability of [*] US$  per occurrence and in the
aggregate annually. The Parties shall provide to each other within ten ( 10)
business days of execution of this AGREEMENT and thereafter, once a year upon
the other Party’s request, a certificate of insurance evidencing the respective
Party’s product liability insurance. In addition to the foregoing coverage, the
Parties shall maintain Comprehensive General Liability Insurance for limits of
not less than [*] US$ combined single limit for bodily injury and broad form
property damage.
9. Representations And Warranties
9.1 Each Party hereby represents and warrants to the other Party that: (a) the
person executing this AGREEMENT is authorized to execute this AGREEMENT;
(b) this AGREEMENT is legal and valid and the obligations binding upon such
Party are enforceable by their terms; and (c) the execution, delivery and
performance of this AGREEMENT does not conflict with any agreement, instrument
or understanding, oral or written, to which such Party may be bound, nor violate
any law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over it.
9.2 BI Austria represents and warrants that:
     9.2.1 All BBS manufactured hereunder shall conform to BULK SPECIFICATIONS;
     9.2.2 All PRODUCT manufactured and supplied hereunder shall – at the date
of shipment - conform to the PRODUCT SPECIFICATIONS;
     9.2.3 All BBS and PRODUCT manufactured and supplied hereunder shall be
manufactured in accordance with the MANUFACTURING PROCESS;
     9.2.4 All BBS and PRODUCT manufactured hereunder shall be manufactured,
handled, stored, labeled, packaged and transported (from BI Austria to BI Pharma
KG) in accordance with the cGMP requirements, the QUALITY ASSURANCE REQUIREMENTS
as set forth in the QUALITY AGREEMENT and all applicable laws, regulations and
ordinances of the jurisdiction in which such manufacture occurs.
     9.2.5 No PRODUCT manufactured and supplied to InterMune hereunder shall be
(i) adulterated or misbranded by BI Austria within the meaning of the FD&C Act,
or (ii) an article



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

24



--------------------------------------------------------------------------------



 



that may not be introduced into interstate commerce under the provisions of
Sections 404 or 505 of the FD&C Act; and
     9.2.6 BI Austria shall not use and shall secure that BI Pharma KG shall not
use in any capacity the services of any persons debarred under 21 U.S.C.
sections 335 (a) and 335 (b) in connection with the manufacture of the PRODUCT
under this AGREEMENT.
9.3 Except as expressly provided for herein, BI Austria makes no further
warranties of the merchantability or fitness of the PRODUCT or any warranties of
any other nature, express or implied.
10. Indemnification
10.1 Subject to Section 10.3, BI Austria shall indemnify, defend and hold
harmless InterMune and its officers, directors, employees and agents from and
against all third party costs, claims, (including death and bodily injury)
suits, expenses (including reasonable attorneys’ fees), liabilities and damages
(collectively, “LIABILITIES”) arising out of or resulting from any willful or
negligent act or omission by BI Austria or BI Pharma KG relating to the subject
matter of this AGREEMENT, or any defect in the manufacture or any failure to
deliver PRODUCT in accordance with BI Austria’s warranties (except to the extent
such LIABILITIES arose or resulted from any negligent act or omission by
InterMune).
10.2 Subject to Section 10.3, InterMune shall indemnify, defend and hold
harmless BI Austria and its officers, directors, employees and agents from and
against all LIABILITIES arising out of or resulting from any willful or
negligent act or omission by InterMune relating to the subject matter of this
AGREEMENT, or the use by or administration to any person of a PRODUCT that
arises out of this AGREEMENT (except to the extent such LIABILITIES arose or
resulted from any negligent act or omission by BI Austria or BI Pharma KG or any
defect in the manufacture of PRODUCT or any failure to deliver PRODUCT in
accordance with BI Austria’s warranties).
10.3 A Party and its directors, officers, employees and agents which intends to
claim indemnification under this Article 10 (each, an “INDEMNITEE”) shall
promptly notify the other Party (the “INDEMNITOR”) in writing of any action,
claim or other matter in respect of which the INDEMNITEE intend to claim such
indemnification; provided, however, that the failure to provide such notice
within a reasonable period of time shall not relieve the INDEMNITOR of any of
its obligations hereunder except to the extent that the INDEMNITOR is prejudiced
by such failure. The INDEMNITEE shall permit the INDEMNITOR at its discretion to
settle any such action, claim or other matter, and the INDEMNITEE agrees to the
complete control of such defense or settlement by the INDEMNITOR.
Notwithstanding the foregoing, the INDEMNITOR shall not enter into any
settlement that would adversely affect the INDEMNITEE’s rights hereunder, or
impose any obligations on the INDEMNITEE in addition to those set forth herein
in order for it to exercise such rights, without INDEMNITEE’s prior



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

25



--------------------------------------------------------------------------------



 



written consent, which shall not be unreasonably withheld or delayed. No such
action, claim or other matter shall be settled without the prior written consent
of the INDEMNITOR, which shall not be unreasonably withheld or delayed. The
INDEMNITOR shall not be responsible for any attorneys’ fees or other costs
incurred other than as provided herein. The INDEMNITEE shall cooperate fully
with the INDEMNITOR and its legal representatives in the investigation and
defense of any action, claim or other matter covered by the indemnification
obligations of this Article 10. The INDEMNITEE shall have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense.
11. Limitations On Liability
11.1 In no event shall either Party be liable to the other Party for any
consequential, incidental, special or indirect damages arising in connection
with this AGREEMENT except in the case of willful misconduct or omission by such
Party.
11.2 Except as set forth in the following sentence, BI Austria’s total liability
under this Agreement shall not exceed [*]. However, with respect to BI Austria’s
indemnification obligations under Article 10, BI Austria’s total liability shall
not exceed [*] Euros per occurrence of an act or omission by BI Austria giving
rise to a claim for indemnification by InterMune against BI Austria under
Article 10, except in the event of BI Austria’s gross negligence or willful
misconduct.
12. Confidentiality
12.1 Each Party shall treat confidentially all CONFIDENTIAL INFORMATION of the
other Party, and shall not use or disclose such CONFIDENTIAL INFORMATION other
than it is expressly permitted under this AGREEMENT. Each Party will take steps
to protect the other Party’s CONFIDENTIAL INFORMATION that are at least as
stringent as the steps such Party uses to protect its own CONFIDENTIAL
INFORMATION, but in no event shall be less than reasonable. Each Party may
disclose the other Party’s CONFIDENTIAL INFORMATION to employees, contractors
and agents who are bound by written obligations of confidentiality and non-use
consistent with those set forth in this AGREEMENT. BI Austria may disclose
CONFIDENTIAL INFORMATION for corporate reporting purposes to its AFFILIATES BI
Pharma KG and Boehringer Ingelheim GmbH.
12.2 Each Party may disclose Confidential Information of the other Party
hereunder to the extent that such disclosure is reasonably necessary for
prosecuting or defending litigation, complying with applicable government
regulations, conducting preclinical or clinical trials or obtaining marketing
approval for the PRODUCT, provided that if a Party is required by law or
regulation to make any such disclosure of the other Party’s CONFIDENTIAL
INFORMATION it will, except where impracticable for necessary disclosures, for
example in the event of medical emergency, give reasonable advance notice to the
other Party of such disclosure requirement and



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

26



--------------------------------------------------------------------------------



 



will use its best efforts assist such other Party to secure a protective order
or confidential treatment of such CONFIDENTIAL INFORMATION required to be
disclosed.
12.3 Neither Party shall disclose CONFIDENTIAL INFORMATION of the other Party in
any patent filings without the prior written consent of such other Party.
12.4 The Parties agree that, except as may otherwise be required by applicable
laws, regulations, rules, or orders, including without limitation the rules and
regulations promulgated by the US Securities and Exchange Commission, and except
as may be authorized in Section 12.2, no material information concerning this
AGREEMENT and the transactions contemplated herein shall be made public by
either Party without the prior written consent of the other. The Parties agree
that the public announcement of the execution of this AGREEMENT shall be by one
or more press releases mutually agreed to by the Parties. A failure of a Party
to return a draft of a press release with its proposed amendments or
modifications to such press release to the other Party within five (5) business
days of such Party’s receipt of such press release shall be deemed as such
Party’s approval of such press release as received by such Party. Each Party
agrees that it shall cooperate fully and in a timely manner with the other with
respect to all disclosures to the Securities and Exchange Commission and any
other governmental and regulatory agencies, including requests for confidential
treatment of CONFIDENTIAL INFORMATION of either Party included in any such
disclosure.
12.5 This confidentiality obligations of this Article 12 shall survive the
termination or expiration of this AGREEMENT for a period of five (5) years.
13. Duration and Termination
13.1 Duration
     The AGREEMENT shall be effective as of the Effective Date and shall
continue in force until December 31, 2012. No later than [*] prior to the
expiration of this AGREEMENT, the Parties shall discuss and determine whether
the term of the AGREEMENT shall be extended by the Parties. In the event the
Parties mutually determine that the term of the AGREEMENT should be extended,
the Parties shall enter into an amendment to this AGREEMENT to effectuate such
an extension.
13.2 Early Termination
     13.2.1 In the event that a Party materially breaches its obligations under
this AGREEMENT (including without limitation a MATERIAL SUPPLY BREACH), the
non-breaching Party may terminate this AGREEMENT upon thirty (30) days prior
written notice to the breaching Party, unless the breaching Party cures such
breach to the non-breaching Party’s reasonable satisfaction during such thirty
day period. Notwithstanding the preceding sentence, in the event that a Party
materially breaches its obligations under this AGREEMENT more than



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

27



--------------------------------------------------------------------------------



 



two (2) times in any consecutive twenty-four (24) month period, the
non-breaching Party may terminate this AGREEMENT immediately without providing
the breaching Party an opportunity to cure such breach, by giving the breaching
Party written notice thereof.
     13.2.2 Each Party may terminate this AGREEMENT by notice in writing to the
other Party, for cause, if such other Party is adjudicated to be insolvent or
files a petition in bankruptcy.
     13.2.3 InterMune may immediately terminate this AGREEMENT by notice in
writing if InterMune should be prevented by the HEALTH AUTHORITIES from
distributing PRODUCT on the market for all indications. In such event, [*] for
the following: (A) InterMune shall either (at InterMune’s discretion) (i) [*] in
accordance with the then existing [*] under the [*] (in which case [*] to
InterMune) or (ii) [*] of the unit price of the PRODUCT then in effect for the
PRODUCT forecasted in the then existing [*] under the [*]; and (B) InterMune [*]
any non-cancelable costs incurred by BI Austria for equipment dedicated to the
PRODUCT which equipment was purchased by BI Austria at InterMune’s request to
the extent that InterMune has not yet paid for such equipment; provided that
InterMune shall have no liability to BI Austria under this Section 13.2.3 in the
event that such HEALTH AUTHORITY action is solely due to any breach of BI
Austria’s warranties under this Agreement or any negligence or willful
misconduct by BI Austria or BI Pharma KG.
     13.2.4 Either Party may terminate this AGREEMENT upon [*] months written
notice in the event that the other Party assigns this AGREEMENT pursuant to
Section 14.3.
     13.2.5 All payments in connection with early termination shall be due
within thirty (30) days after receipt by BI Austria of the notice of early
termination from InterMune and receipt by InterMune of the respective invoice
from BI Austria.
13.3 Effect of Termination
     13.3.1 In the event of any termination of this AGREEMENT (other than for BI
Austria’s material breach or negligence or willful misconduct by BI Austria or
BI Pharma KG), InterMune shall also do one of the following (at InterMune’s
option): (i) InterMune shall purchase (in which case BI Austria shall sell)
PRODUCT forecasted for [*] (i.e., [*]) and for [*] (i.e., [*) of the then
existing forecast or (ii) InterMune shall pay to BI Austria an amount equal to
[*] of the unit price of the PRODUCT then in effect for the PRODUCT forecasted
[*]; provided, however, that with regard to any [*] by BI Austria (or BI Pharma
KG, as the case may be) at the time of termination, [*] PRODUCT at [*].
Notwithstanding the foregoing, in the event of termination by InterMune under
Section 13.2.3, Section 13.2.3 shall govern rather than this Section 13.3.1.
     13.3.2 In the event of any termination or expiration of this AGREEMENT, at
the request of InterMune, BI Austria shall either (i) destroy all material,
including but not limited to samples



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

28



--------------------------------------------------------------------------------



 



and all documentation received from InterMune under this AGREEMENT and under the
ORIGINAL SUPPLY AGREEMENT, or (ii) deliver the same to InterMune or a party
nominated by InterMune, at InterMune’s cost (except in the case of termination
by InterMune for BI Austria’s material breach, in which case such destruction or
delivery shall be at BI Austria’s expense).
     13.3.3 BI Austria shall promptly return all of InterMune’s CONFIDENTIAL
INFORMATION (as well as all CONFIDENTIAL INFORMATION of InterMune provided to BI
Austria under the ORIGINAL SUPPLY AGREEMENT) to InterMune, except for a single
copy and/or sample of each item for documentation purposes only. BI Austria’s
responsibility to keep and store all other materials provided by InterMune in
the course of this AGREEMENT shall terminate six (6) months after expiration or
termination of this AGREEMENT (except as otherwise provided in Section 5.2).
     13.3.4 InterMune shall promptly return all of BI Austria’s CONFIDENTIAL
INFORMATION (as well as all CONFIDENTIAL INFORMATION of BI Austria provided to
InterMune under the ORIGINAL SUPPLY AGREEMENT) to BI Austria, except for a
single copy and/or sample for documentation purposes only.
     13.3.5 The following provisions shall survive termination of this
AGREEMENT: Sections 3.8.1, 5.2.3, 7.1, 7.2, 7.3, 7.4, 7.5, 8, 10, 11, 12,
13.2.3, 13.2.5, 13.3 and 14. Termination of this AGREEMENT shall not relieve
either Party of any liability which accrued hereunder prior to the effective
date of such termination, nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this AGREEMENT, nor prejudice either Party’s right to obtain performance of
any obligation.
14. Miscellaneous
14.1 Performance by Affiliates
     The Parties recognize that each Party may perform some or all of its
obligations under this AGREEMENT through one or more of its AFFILIATES,
provided, however, that each Party shall remain responsible for such performance
by its AFFILIATES and shall cause its AFFILIATES to comply with the provisions
of this AGREEMENT in connection with such performance. Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against an AFFILIATE, for any obligation or performance
hereunder prior to proceeding directly against such Party.
14.2 Force Majeure
     Neither Party shall be liable for any failure or delay in performance or
non-performance caused by circumstances beyond the reasonable control of such
Party, including but not limited to acts of God, explosion, fire, flood, labor
strike or labor disturbances, sabotage, order or decree



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

29



--------------------------------------------------------------------------------



 



of any court or action of any governmental authority (except where such order,
decree or action is a direct result of BI Austria’s breach of its obligations
hereunder), or other causes, whether similar or dissimilar to those specified
which cannot reasonably be controlled by the Party who failed to perform (each
such event, a “FORCE MAJEURE EVENT”). A Party affected by a FORCE MAJEURE EVENT
shall give notice of such to the other Party as soon as is reasonably possible,
and shall resume performance hereunder as soon as is reasonably possible. Each
Party shall have the right to terminate this AGREEMENT in the event that a FORCE
MAJEURE EVENT continues for more than thirty (30) business days upon written
notice thereof.
14.3 Assignment
     14.3.1 Except as expressly provided for herein neither this AGREEMENT nor
any rights or obligations hereunder may be assigned by either Party except to an
AFFILIATE of either one of the Parties without the prior written consent of the
other Party which shall not be unreasonably withheld or delayed. Any subsequent
assignee or transferee shall be bound by the terms of this AGREEMENT. Any
assignment of this AGREEMENT that is not in conformance with this Section 14.3
shall be null, void and of no legal effect.
     14.3.2 Notwithstanding the foregoing, InterMune shall have the right to
assign this AGREEMENT in case of a merger, acquisition or sale of substantially
all of its assets that relate to this AGREEMENT after due written notification
of BI Austria. In the event the InterMune assignee is a direct competitor of BI
Austria in the field of contract manufacturing of biopharmaceuticals by means of
microbial or yeast fermentation, any document reviews or site inspections (e.g.
annual audit) by such assignee as permitted under this AGREEMENT must only be
exercised by an independent third party consultant agreed upon between the
Parties such that the assignee will not have direct access to BI Austria’s
CONFIDENTIAL INFORMATION and such independent third party’s disclosure of BI
Austria’s CONFIDENTIAL INFORMATION to such assignee will be limited to the full
extent possible in order to protect BI Austria’s CONFIDENTIAL INFORMATION.
     14.3.3 In the event that either Party assigns this AGREEMENT as permitted
under this Section, the other Party shall have the right to terminate this
AGREEMENT upon [*] months written notice. InterMune shall not have the right to
terminate this AGREEMENT under this Section 14.3.3 (i) in the event of
assignment of the Agreement by BI Austria to an AFFILIATE existing on the
Effective Date in accordance with Section 14.3.1, or (ii) in the event BI
Austria assigns the Agreement to an AFFILIATE not in existence on the Effective
Date and such assignment would have no impact on the day-to-day operations of BI
Austria such that the same facility in [*] would continue to perform its
manufacturing obligations under this Agreement.
14.4 Notices



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

30



--------------------------------------------------------------------------------



 



     Any notice required or permitted to be given hereunder by either Party
shall be in writing and shall be (i) delivered personally, (ii) sent by
registered mail, return receipt requested, postage prepaid or (iii) delivered by
facsimile and confirmed by certified or registered mail to the addresses or
facsimile numbers set forth below:

     
If to InterMune:
  InterMune, Inc.
3280 Bayshore Boulevard
Brisbane, CA 94005 USA
Facsimile: +1 – 415 – 466 – 2300
Attention:
 
   
With a copy to:
  InterMune, Inc.
3280 Bayshore Boulevard
Brisbane, CA 94005 USA
Facsimile: +1 – 415 – 466 – 2300
Attention: General Counsel
 
   
If to BI Austria:
  Boehringer Ingelheim Austria GmbH
Dr. Boehringer-Gasse 5 – 11
A-1121 Vienna, Republic of Austria
Facsimile: +43 – 1 – 801 05 – 2440
Attention: Monika Henninger
Customer Relations & Projects
 
   
with a copy to:
  Boehringer Ingelheim GmbH
Binger Strasse 173
D-55 216 Ingelheim am Rhein
Facsimile: +49 – 61 32 77 – 98 287
Attention: Rolf G. Werner
Corporate Division Biopharmaceuticals

14.5 Dispute Resolution; Governing Law
     14.5.1 In the event of any controversy or claim arising out of, relating to
or in connection with any provision of this AGREEMENT, or the rights or
obligations of the Parties hereunder, the Parties first shall try to settle
their differences amicably between themselves by referring the disputed matter
to the Chief Executive Officer of InterMune and the Chief Executive Officer of
BI Austria for discussion and resolution. Either Party may initiate such
informal dispute resolution by sending written notice of the dispute to the
other Party, and within ten (10) days of such notice the Chief Executive Officer
of InterMune and the Chief Executive Officer of BI Austria shall meet for
attempted resolution by good faith negotiations. If such personnel are



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

31



--------------------------------------------------------------------------------



 



unable to resolve such dispute within thirty (30) days of initiating such
negotiations, the controversy or claim will be referred to binding arbitration
as set forth in Section 14.5.2.
     14.5.2 Any controversy or claim arising out of, relating to or in
connection with any provision of this AGREEMENT, or the rights or obligations of
the Parties hereunder, and not resolved by executive mediation in accordance
with Section 14.5.1 hereof, shall be referred to and finally settled by binding
arbitration, in accordance with the Rules of Arbitration of the International
Chamber of Commerce in force on the date the demand for arbitration is filed,
which Rules are deemed to be incorporated by reference into this clause. The
demand for arbitration may be filed by either Party within a reasonable time
after the executive mediation in accordance with Section 14.5.1 has concluded,
but no later than after the date upon which institution of legal proceedings
shall be barred by the applicable statute of limitations. There shall be three
(3) arbitrators. Each Party shall designate one arbitrator and the two
party-designated arbitrators shall select the third. In the event of the any one
or more of the three (3) arbitrators has not been selected by the thirtieth
(30th) day following the date of the demand for arbitration, then such
arbitrator shall be selected in accordance with the aforesaid Rules. The
language to be used in the arbitral proceedings shall be English. The place of
arbitration shall be San Francisco, California, USA in the event InterMune is
the defendant and Vienna, Austria in the event BI Austria is the defendant. Any
determination by such arbitration shall be final and conclusively binding.
Judgment on the arbitral award may be entered in any court having jurisdiction
thereof. In the event of arbitration, the costs of the arbitration shall be
fixed in accordance with Article 31 of the Rules of Arbitration of the
International Chamber of Commerce and the final award will have the Parties
bearing the costs of arbitration in proportion to the outcome of the
arbitration. If applicable under the applicable law, the Parties will submit a
proposed discovery schedule to the arbitrator(s) at the pre-hearing conference.
The scope and duration of discovery shall be reasonably determined by the
arbitrators.
     14.5.3 This AGREEMENT shall be governed by and construed in accordance with
the laws of the place of domicile of the defendant party.
     14.5.4 The Parties expressly exclude the application of the United Nations
Convention on Contracts for the International Sale of Goods to this AGREEMENT.
14.6 Independent Contractor
     Each of the Parties hereto is an independent contractor and nothing herein
contained shall be deemed to constitute the relationship of partners, joint
venture, nor of principal and agent between the Parties hereto. Neither Party
shall have the authority to bind the other Party.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

32



--------------------------------------------------------------------------------



 



14.7 Waiver
     Any delay in enforcing a Party’s rights under this AGREEMENT or any waiver
as to a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this AGREEMENT,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.
14.8 Severability
     If any of the provisions of this AGREEMENT or parts thereof should be or
become invalid, the remaining provisions will not be affected. The Parties shall
undertake to replace the invalid provision or parts thereof by a new provision
which will approximate as closely as possible the intent of the Parties.
14.9 Entire Agreement
     This AGREEMENT, the QUALITY AGREEMENT, the TERMINATION AGREEMENT and the
Exhibits set forth the entire agreement between the Parties, and supersede all
previous agreements, negotiation and understanding, written or oral, regarding
the subject matter hereof. This AGREEMENT may be modified or amended only by an
instrument in writing duly executed on behalf of the Parties. For the avoidance
of doubt, this AGREEMENT does not supersede the TERMINATION AGREEMENT entered
into by the Parties on June 6, 2007.
14.10 Headings
     The section headings appearing herein are included solely for convenience
of reference and are not intended to affect the interpretation of any provision
of this AGREEMENT.
14.11 Ambiguities
     Ambiguities, if any, in this AGREEMENT shall not be strictly construed
against either Party, regardless of which Party is deemed to have drafted the
provision at issue.
14.12 Counterparts
     The AGREEMENT may be executed in two or more counterparts, each of which
shall be an original and all of which shall constitute the same document.
14.13 English Language
     The English language will govern any interpretation of or dispute in
connection with this AGREEMENT.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

33



--------------------------------------------------------------------------------



 



14.14 Effect on Termination Agreement
     Upon the full execution of this AGREEMENT by all the Parties, the Effective
Date of this AGREEMENT shall be deemed the “Termination Date” for purposes of
the TERMINATION AGREEMENT.



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

34



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have caused this AGREEMENT to be
executed by their duly authorized representatives as of the Effective Date.

                  Vienna, Austria       Brisbane, California
 
                BOEHRINGER INGELHEIM
AUSTRIA GMBH       INTERMUNE, INC.
 
               
By:
  /s/ Dipl. Vw. Frank Ternes       By:   /s/ Robin Steele
 
               
Name:
  Dipl. Vw. Frank Ternes       Name:   Robin Steele  
Title:
  Senior Vice President,
Division Biopharmaceuticals & Operations       Title:   Senior Vice President,
General Counsel
 
               
Date:
  29 June 2007       Date:   29 June 2007
 
               
By:
  /s/ Prof. Dr. Rolf G. Werner            
 
               
Name:
  Prof. Dr. Rolf G. Werner              
Title:
  Senior Vice President,            
 
  Corporate Division Biopharmaceuticals            
 
               
Date:
  29 June 2007            



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

35



--------------------------------------------------------------------------------



 



EXHIBIT 1
BBS SPECIFICATIONS
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
Certificate of Analysis (COA)
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
DNA sequence of INTERFERON GAMMA 1b
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
Manufacturing Process
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
Product
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
Project Manager and Project Team
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
Project Specification
[*]



 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
Steering Committee
[*]
 

[*] =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

 